An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

   
  

DEAN TURKELSON, No. 68054
Appellant,
V8.
MAUREEN TURKELSON, F I  B
R d t.
v GS 0“ 9“ em a a 2015

TRACIE K. LINDEMAN
CLERK. 0F SUPREME COURT

ﬁ‘r
DEPUTY'CLERK

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motian for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRA]? 42(1)).
It is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K. LINDEMAE
BY; W

cc: Hon. Linda Marquis, District J udge, Family Court Division
Bellon & Maninga, Ltd.
Steinherg Law Group
Eighth District Caurt Clerk

SUPREME Baum"
m:
Newman

CLERK’S CIRDER

. MAW 4%
15L3037D